—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered April 30, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility, including the weight to be given to inconsistencies in the victim’s testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490 [1987]). Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.